110 F.3d 67
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patrick Louis BYRD, Plaintiff-Appellant,v.Karen HUMISTON;  John Hallahan;  Major Brannom;  Mc Moss;B. Leon;  CSO Hoke;  CPO Otero;  Don Schiavo;Samuel Lewis, Defendants-Appellees.
No. 96-16521.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Arizona state prisoner Patrick Louis Byrd appeals pro se the district court's summary judgment for defendants in Byrd's action under 42 U.S.C. § 1983.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a district court's grant of summary judgment de novo.  See Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989).


3
We affirm for the reasons stated in the district court's order entered on July 3, 1996.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal